DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply addresses all the formal issues set forth in the previous office action. Following is a restatement discussing allowability.
The claimed orifice check valve configuration of the oil dehydrator is considered to define a patentable invention over the prior art, wherein an orifice check valve is arranged between the vacuum chamber and the pipe for controlling the flow of oil into and out from the vacuum chamber through the flow channel(s).
Grötheim (US 6,383,367) is considered to be the closest prior art, disclosing an oil dehydrator comprising a vacuum chamber 2, a vacuum pump 46 arranged at an upper end region of the vacuum chamber, a pipe for fluid transportation of oil into (20) and/or out from (26) the vacuum chamber, the pipe being connected to a lower end region of the vacuum chamber (see Fig. 1; Abstract; col. 1, line 61 – col. 2, line 29). Flow of oil into and out from the vacuum chamber is controlled by valve 24 on the inlet pipe and pump 28 on the outlet pipe (see col. 2, lines 13-15 and 52-56; col. 3, lines 40-43). Accordingly, Grötheim does not disclose or suggest the claimed orifice check valve configuration which controls the flow of oil into and out from the vacuum chamber.
Trott et al (US 2015/0017020) is also considered to be a close prior art reference. Trott is directed to an oil dehydrator comprising a vacuum chamber 32, a vacuum source 50 (which may be a vacuum pump) arranged at an upper end region of the vacuum chamber, a pipe for fluid transportation of oil into (pipe connected to inlet 34a) and/or out from (pipe connected to outlet 34b) the vacuum chamber, the pipe being connected to a lower end region of the vacuum chamber (see Figs. 2 & 5; [0048]; [0054]).
The office notes that the apparatus of Trott does include a check valve 46 (see [0051]). However, the check valve is not specifically an orifice check valve as claimed and is not in line with the claimed configuration and corresponding control features. The check valve in Trott functions to prevent fluid flow through a dehydration device within the vacuum chamber, i.e. after fluid has already entered the chamber (see [0051]; [0068], check valve is closed when vacuum is removed); its function is not to control the flow of oil into and out from the vacuum chamber. Instead, these functions are achieved by means of inlet valve 54, pump 56, and outlet valve 64 (see [0059]-[0060]).
A thorough search of the prior art did not yield any teachings or suggestions which would lead a person of ordinary skill in the art to arrive at the specifically claimed configuration and also, therefore, use in an oil dehydrating process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772